            Case 3:19-cr-00236-RNC Document 16 Filed 09/27/19 Page 1 of 3




S                            UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                    :        Case No. 3:19CR236(RNC)
                                            :
                v.                          :
                                            :
     DEBBIE L. SMITH                        :        September 27, 2019


                     GOVERNMENT=S NOTICE OF RELATED CASE

       The United States of America respectfully notifies the Court that the above-captioned

matter is related to the case entitled United States v. Memet Beqiri., 3:19CR208(AWT), which is

assigned to Judge Alvin W. Thompson.     More particularly, the government is filing this notice

to advice the Court of the following:

       1.       On September 23, 2019, defendant Debbie L. Smith, pled guilty before Magistrate

Judge Donna F. Martinez to an Information charging her with a Making and Using a False

Document, in violation of 18 U.S.C. § 1001(a)(3).    This case is the above-captioned case, which

is assigned to Your Honor and is assigned Criminal No. 3:19CR236(RNC). The Court accepted

the finding and recommendation of the Magistrate Judge and accepted the plea on the same day.

Sentencing is scheduled for December 10, 2019.      Ms. Smith is an employee of New England

Meat Packing, LLC, and the charges relate to actions taken within the course of her employment

with this company.

       2.       On August 20, 2019, defendant Mehmet Beqiri, who is the owner New England

Meat Packing, LLC, pled guilty before Magistrate Judge Robert A. Richardson, to an

Information charging him with Making and Using a False Document and Aiding and Abetting, in

volation of 18 U.S.C. § 1001(a)(3) and 2. The case involving defendant Beqiri was assigned

docket number 3:19CR208(AWT) at the time of the change of plea in this case. The plea was
             Case 3:19-cr-00236-RNC Document 16 Filed 09/27/19 Page 2 of 3



accepted by Judge Thompson and an amended schedule continued sentencing to January 27,

2020.

        3.       The above-captioned case is related to the case entitled United States v. Memet

Beqiri (AWT) in so far as both cases arose from the same investigation, and involve overlapping

evidence and witnesses.      It is also possible that there will be a need for a sentencing hearing in

this matter given that both defendants have contested a specific offense level increase in this case

involving a risk of conscious or reckless death or serious bodily injury. U.S.S.G.

§ 2B1.1(b)((16)(A).      Based on the foregoing, the Court may choose to reassign one of the

above-referenced cases so that both cases are assigned to a single Judge pursuant to the Court=s

Arelated case@ policy.    See D. Conn. L. Cr. R. 50(b) (AAll cases will be a assigned to a single

Judge from filing to termination.     In the event that it is subsequently determined that there is

pending in this District a related case, . . . such case should normally be assigned to the Judge

having the earliest filed case.   A case may be reassigned at the discretion of the Chief Judge,

after due consultation with the transferor and transferee Judge.@).

        4.       The Government is filing a similar notice in the other above-described related

case.

                                        Respectfully submitted,

                                        JOHN H. DURHAM
                                        UNITED STATES ATTORNEY


                                        DEBORAH R. SLATER
                                        ASSISTANT UNITED STATES ATTORNEY
                                        450 Main Street
                                        Hartford, Connecticut 06103
                                        Telephone (860) 947-1101
                                        Federal Bar No. CT04786
          Case 3:19-cr-00236-RNC Document 16 Filed 09/27/19 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        This is to certify that on September 27, 2019, a copy of the foregoing Notice was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of the Court=s electronic filing system or by
mail on anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the Court=s CM/ECF System.

                                       By:                    /s/

                                               DEBORAH R. SLATER
                                               Assistant U.S. Attorney
